DISSENTING OPINION
Mollison, Judge:
I am constrained to dissent from the reasoning and conclusion of the majority in this case. The defendant contends that paragraph 31 (c) of the Tariff Act of 1930, under which plaintiff claims, covers imported sheets, bands, and strips which were made into such sheets, bands, and strips by a process of solidification only, and does not cover sheets, bands, and strips which were made into. sheets, bands, and strips by a cutting or slitting process. The maj ority has held that the construction contended for by the defendant is “hypertechnical and would result in a commercial absurdity.”
In paragraph 31 (c), Congress described not only by physical dimensions but by the materials used and method of manufacture the products upon which the rate of duty therein provided for was to be levied. No evidence was offered by the parties in this case as to the processes of manufacture of sheets, bands, and strips of cellophane. There is nothing to show that at the time of the enactment *44of the provision it was necessary to the production of such sheets, bands, and strips to trim or cut the same. Nor is there anything to-show that sheets, bands, and strips of cellophane were not at that time made into such sheets, bands, and strips by solidification only and without further trimming or .cutting. I do not believe that the facts of the commercial production of cellophane sheets, bands, and strips are so commonly known that we may take judicial notice of them. In this situation, I am unable to say that to limit the provision to its exact words would result in a commercial absurdity or be hyportechnical.
It may be that Congress intended the very situation envisioned by the majority, i. e.—
* * * that a wide sheet of cellophane would pay one rate of duty whereas that same sheet, if trimmed or cut into any other widths, would take a different rate of duty.
I see nothing on its face hypertechnical or commercially absurd about that. Certainly, the trimming or cutting is a further process beyond the process described in the tariff provision, and I do not believe that the legislative intent to apply the rates provided for in paragraph 31 (c) to anything other than that which is described therein is apparent either from the language of the provision itself or from the legislative history set forth in the briefs of counsel for the plaintiff and of amicus curiae. The legislative history as thus set out does not reveal anything at all about trimming or cutting.
I believe that the record is insufficient upon which a judgment can be rendered in favor of the plaintiff’s claim.